Title: To George Washington from Edmund Randolph, 26 May 1794
From: Randolph, Edmund
To: Washington, George


               
                  
                  Philadelphia May 26: 1794.
               
               The secretary of state has the honor of informing the President, that Mr Adams is of opinion, that his son will and ought to accept the appointment; and that he himself will advise him to accept it.
               Mr Monroe assents to the nomination of himself.
               The inclosed is a draft of the message, which was mentioned to the President this morning.
            